Order entered October 30, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00739-CR

                     FREDERICK DOUGLAS FEASTER, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-80927-2017

                                         ORDER
       Before the Court is appellant’s October 26, 2018 second motion for extension of time to

file his brief asking for an extension of time until November 26, 2018. Because we previously

granted appellant’s October 25, 2018 first motion to extend time and ordered his brief due

November 26, 2018, we DENY this motion as moot.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE